Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris N. Davis on 7/28/2022.

The application has been amended as follows: 
In claim 1, please insert --comprising a color and pattern-- directly after “fired ceramic tile comprising an undecorated base and a decoration”.
In claim 1, please remove [comprises cutting the tile to form the bullnose tile and the cutting or milling step].
In claim 1, please insert --bullnose-- directly after “after curing the print media, transporting the”.
In claim 22, please replace [undecorated_base] with --undecorated base--.
In claim 22, please insert --comprising a color and pattern-- directly before “, cutting or milling the tile to form a bullnose edge”.
In claim 22, please remove [comprises cutting the tile to form the bullnose tile and the cutting or milling step].
In claim 22, please insert --bullnose-- directly after “after curing the print media, transporting the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the process of claims 1 and 22. In particular, the prior art fails to teach or suggest printing multiple print layers with a single printing station, curing all the layers together, and immediately transporting after curing the radiation curable protective clear coat. Therefore, claims 1 and 22 are allowable. Claims 2, 3, 11, 12, 14, 15, 17, 18, 20 and 21 depend from claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 11, 12, 14, 15, 17, 18 and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 29, 2022Primary Examiner, Art Unit 1717